Exhibit 10.34

FEDERAL REALTY INVESTMENT TRUST

AMENDED AND RESTATED

2001 LONG-TERM INCENTIVE PLAN

Federal Realty Investment Trust, a Maryland real estate investment trust (the
“Trust”) wishes to recruit, reward, and retain trustees, employees, and others
important to the Trust’s operations. To further these objectives, the Trust
hereby sets forth the Federal Realty Investment Trust Amended and Restated 2001
Long-Term Incentive Plan (the “Plan”), to provide awards of the types provided
for herein. The Plan was originally adopted by the Board on February 14, 2001
(as the Federal Realty Investment Trust 2001 Long-Term Incentive Plan), and
approved by the Trust’s shareholders on May 2, 2001. This amendment and
restatement is effective for Awards granted on and after May 2, 2007.

 

1. PURPOSE

The purpose of the Plan is to enhance the Trust’s ability to attract, retain,
and compensate highly qualified trustees, officers, key employees, and other
persons, and to motivate such officers, key employees, and other persons to
serve the Trust and its Affiliates (as defined herein) and to expend maximum
effort to improve the business results and earnings of the Trust, by providing
to such trustees, officers, key employees and other persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Trust and with other financial incentives. To this end, the Plan
provides for the grant of Options, Share Appreciation Rights, Restricted Shares,
Restricted Share Units, Deferred Share Awards, Share Purchase Awards,
Unrestricted Share Awards, Performance Share Awards, Dividend Equivalent Rights,
Performance Awards and Annual Incentive Awards in accordance with the terms
hereof. Options granted under the Plan may be non-qualified share options or
incentive share options, as provided herein.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Administrator” has the meaning set forth in Section 3.1.

2.2 “Affiliate” means, with respect to the Trust, any company or other trade or
business that controls, is controlled by or is under common control with the
Trust within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

2.3 “Annual Incentive Award” means a conditional right granted to a Grantee
under Section 20.3.2 hereof to receive Shares or another Award, unless otherwise
determined by the Administrator, after the end of a specified fiscal year.

2.4 “Award” means a grant of Options, Share Appreciation Rights, Restricted
Shares, Restricted Share Units, Deferred Share Awards, Share Purchase Awards,
Unrestricted Share Awards, Performance Share Awards, Dividend Equivalent Rights,
Performance Awards or Annual Incentive Awards under the Plan.

2.5 “Award Agreement” means the written agreement between the Trust and a
Grantee that evidences and sets out the terms and conditions of an Award.

2.6 “Beneficial Ownership” means ownership within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

2.7 “Benefit Arrangement” shall have the meaning set forth in Section 21 hereof.

2.8 “Board” means the Board of Trustees of the Trust.



--------------------------------------------------------------------------------

2.9 “Business Day” means any day on which the New York Stock Exchange is open
for trading.

2.10 “Cause” means, as determined by the Administrator and unless otherwise
provided in an applicable employment or other agreement with the Trust or an
Affiliate, Grantee’s: (i) failure (other than failure due to disability) to
substantially perform his duties with the Trust or an Affiliate, which failure
remains uncured after written notice thereof and the expiration of a reasonable
period of time thereafter in which the Grantee is diligently pursuing cure;
(ii) willful misconduct which is demonstrably injurious to the Trust or an
Affiliate, monetarily or otherwise; (iii) breach of fiduciary duty involving
personal profit; or (iv) willful violation in the course of performing his
duties for the Trust of any law, rule or regulation (other than traffic
violations or misdemeanor offenses). Notwithstanding the foregoing, if an
employment or other agreement between the Trust or an Affiliate and a Grantee
contains a definition of “Cause” that is not the same as that set forth in the
preceding sentence, then the definition of “Cause” contained in such employment
or other agreement shall control.

2.11 “Change in Control” means any of the events set forth below; provided,
however, that the Administrator, in its sole discretion, may specify a different
definition of Change in Control in any Award Agreement and, in such event, the
definition of Change in Control set forth in the Award Agreement shall apply to
the Award granted under such Award Agreement:

(a) An acquisition in one or more transactions (other than directly from the
Trust or pursuant to options granted under this Plan or otherwise by the Trust)
of any Trust Voting Securities by any Person immediately after which such Person
has Beneficial Ownership of 20% or more of the combined voting power of the then
outstanding Trust Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Trust Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Trust or (y) a Subsidiary, (ii) the Trust or
any Subsidiary, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);

(b) The individuals who, as of May 2, 2007, the date of adoption of this Plan,
are members of the Trustees (the “Incumbent Trustees”), cease for any reason to
constitute at least two-thirds of the Trustees; provided, however, that if the
election, or nomination for election by the Trust’s shareholders, of any new
member was approved by a vote of at least two-thirds of the Incumbent Trustees,
such new member shall, for purposes of this Plan, be considered as a member of
the Incumbent Trustees; provided, further, however, that no individual shall be
considered a member of the Incumbent Trustees if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Trustees (a “Proxy Contest”), including, without limitation, by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(c) Approval by shareholders of the Trust of

(1) A merger, consolidation or other reorganization involving the Trust, unless:

(i) the shareholders of the Trust, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or other reorganization, at least a majority of the
combined voting power of the outstanding voting securities of the Person
resulting from such merger, consolidation or other reorganization (the
“Surviving Person”) in substantially the same proportion as their ownership of
the Trust Voting Securities immediately before such merger, consolidation or
other reorganization,

(ii) the individuals who were members of the Incumbent Trustees immediately
prior to the execution of the agreement providing for such merger, consolidation
or other reorganization constitute at least two-thirds of the members of the
governing board of the Surviving Person, and



--------------------------------------------------------------------------------

(iii) no Person (other than the Trust or any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Trust or any
Subsidiary, or any Person which, immediately prior to such merger,
consolidation, or other reorganization had Beneficial Ownership of 20% or more
of the then outstanding Trust Voting Securities) has Beneficial Ownership of 20%
or more of the combined voting power of the Surviving Person’s then outstanding
voting securities (A transaction described in clauses (i) through (iii) shall
herein be referred to as a “Non-Control Transaction.”);

(2) A complete liquidation or dissolution of the Trust; or

(3) An agreement for the sale or other disposition of all or substantially all
of the assets of the Trust to any Person (other than a transfer to a
Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(i) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Trust Voting
Securities as a result of the acquisition of Trust Voting Securities by the
Trust which, by reducing the number of Trust Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person; provided, however, that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of Trust Voting
Securities by the Trust, and after such share acquisition by the Trust, the
Subject Person becomes the Beneficial Owner of any additional Trust Voting
Securities which increases the percentage of the then outstanding Trust Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur, or (ii) if the Trust (a) establishes a wholly-owned subsidiary
(“Holding Company”), (b) causes the Holding Company to establish a wholly-owned
subsidiary (“Merger Sub”), and (c) merges with Merger Sub, with the Trust as the
surviving entity (such transactions collectively are referred as the
“Reorganization”). Immediately following the completion of the Reorganization,
all references to the Trust Voting Securities shall be deemed to refer to the
voting securities of the Holding Company.

Notwithstanding the foregoing, if an employment or other agreement between the
Trust or an Affiliate and a Grantee contains a definition of “Change of Control”
that is not the same as that set forth above, then the definition of “Change of
Control” contained in such employment or other agreement shall control.

2.12 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.13 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall consist of no fewer than two members of
the Board; provided, that, if the Committee consists of less than the entire
Board, each member shall be a “Non-Employee Director” within the meaning of
Exchange Act Rule 16b-3 and to the extent necessary for any Award intended to
qualify as performance-based compensation under Code Section 162(m) to so
qualify, each member of the Committee, whether or not it consists of the entire
Board, shall be an “outside director” within the meaning of Code Section 162(m)
and the regulations and other guidance thereunder. The same requirements shall
apply to any special committee of the Board to which authority or duties are
delegated pursuant to Section 3.1. As of the date of this Amended and Restated
Plan, the Committee is the Compensation Committee of the Board. Notwithstanding
the foregoing, in the case of Awards granted to persons not required to file
reports under Section 16(a) of the Exchange Act (other than persons who are
Covered Employees at the time of grant, or who are likely to be Covered
Employees with respect to the fiscal years in which deductions are allowed for
the Awards), “Committee” may mean a committee of one member of the Board
designated from time to time by resolution of the Board.

2.14 “Covered Employee” means a Grantee who is a Covered Employee within the
meaning of Code Section 162(m)(3).

2.15 “Deferred Share Award” means a right, granted to a Grantee under Section 14
hereof, to receive Shares, cash or a combination thereof at the end of a
specified deferral period.

2.16 “Disability” means any physical or mental injury or disease which renders a
Grantee incapable of meeting the requirements of the employment performed by
such Grantee immediately prior to the commencement of



--------------------------------------------------------------------------------

such disability. The determination of whether a Grantee is disabled shall be
made by the Administrator in its sole discretion. Notwithstanding the foregoing,
if a Grantee’s employment by the Trust terminates by reason of a disability, as
defined in an employment or other agreement between such Grantee and the Trust,
such Grantee shall be deemed to be disabled for purposes of the Plan.

2.17 “Dividend Equivalent Right” shall have the meaning set forth in Section 18
hereof.

2.18 “Effective Date” means the date on which the Plan is approved by the Board.

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.20 “Fair Market Value” means the value of a Share, determined as follows: if
on the Grant Date or other determination date the Shares are listed on an
established national or regional stock exchange, are admitted to quotation on
The Nasdaq Stock Market, or are publicly traded on an established securities
market, the Fair Market Value of a Share shall be the closing price of the
Shares on such exchange or in such market (if there is more than one such
exchange or market the Administrator shall determine the appropriate exchange or
market) on the Grant Date or such other determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Shares are reported for such trading day, on
the next preceding day on which any sale shall have been reported. If the Shares
are not listed on such an exchange, quoted on such system or traded on such a
market, Fair Market Value shall be the value of the Shares as determined by the
Board in good faith.

2.21 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than fifty percent of the voting interests.

2.22 “Good Reason” means, as determined by the Administrator, without the
Grantee’s consent: (i) a material reduction in the Grantee’s responsibilities,
duties, authority, or title, (ii) the transfer of the Grantee to a place of
employment that is more than sixty (60) miles from the Grantee’s current place
of employment, or (iii) a material reduction in the Grantee’s salary.
Notwithstanding the foregoing, if an employment or other agreement between the
Trust or an Affiliate and a Grantee contains a definition of “Good Reason” or
similar term that is not the same as that set forth above, then the definition
of “Good Reason” or similar term contained in such employment or other agreement
shall control.

2.23 “Grant Date” means, as determined by the Administrator, the latest to occur
of (i) the date as of which the Administrator approves an Award, (ii) the date
on which the recipient of an Award first becomes eligible to receive an Award
under Section 6 hereof, or (iii) such other date as may be specified by the
Administrator.

2.24 “Grantee” means a person who receives or holds an Award under the Plan.

2.25 “Incentive Share Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.

2.26 “Involuntary Termination” means a termination of the Grantee’s Service by
the Trust or its successor other than for Cause or a termination of the
Grantee’s Service by the Grantee for Good Reason.

2.27 “Non-qualified Share Option” means an Option that is not an Incentive Share
Option.

2.28 “Option” means an Incentive Share Option or Non-qualified Share Option to
purchase one or more Shares pursuant to the Plan.



--------------------------------------------------------------------------------

2.29 “Option Price” means the purchase price for each Share subject to an
Option.

2.30 “Other Agreement” shall have the meaning set forth in Section 21 hereof.

2.31 “Outside Trustee” means a member of the Board who is not an officer or
employee of the Trust.

2.32 “Performance Award” means a conditional right granted to a Grantee under
Section 20.3 hereof to receive Shares or another Award after the end of a period
of up to 15 years.

2.33 “Performance Share Award” means an Award granted pursuant to Section 17.

2.34 “Person” means “person” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act, including, without limitation, any individual,
firm, corporation, partnership, joint venture, association, trust or other
entity, or any group of Persons.

2.35 “Plan” means this Federal Realty Investment Trust Amended and Restated 2001
Long-Term Incentive Plan.

2.36 “Restricted Period” means the period during which Restricted Shares or
Restricted Share Units are subject to restrictions or conditions pursuant to
Section 13.2 hereof.

2.37 “Restricted Shares” means Shares, awarded to a Grantee pursuant to
Section 13 hereof, that are subject to restrictions and to a risk of forfeiture.

2.38 “Restricted Share Unit” means a unit awarded to a Grantee pursuant to
Section 13 hereof, which represents a conditional right to receive a Share in
the future, and which is subject to restrictions and to a risk of forfeiture.

2.39 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.40 “Service” means service as an employee, officer, Trustee or other Service
Provider of the Trust or an Affiliate. A change in a Grantee’s duties or
position shall not constitute a termination of Service; provided, that, the
change of a Grantee’s status from an employee to a Service Provider shall result
in a termination of Service unless the Administrator determines otherwise by so
providing in the applicable Award Agreement or by making such a determination at
the time the Grantee’s status changes. Subject to the preceding sentence,
whether a termination of Service shall have occurred for purposes of the Plan
shall be determined by the Administrator, which determination shall be final,
binding and conclusive.

2.41 “Service Provider” means a consultant or adviser to the Trust, a manager of
the Trust’s properties or affairs, or other similar service provider or
Affiliate, and employees of any of the foregoing, as such persons may be
designated from time to time by the Board or the Committee pursuant to Section 6
hereof.

2.42 “Share” means the common shares of beneficial interest, par value $.01, of
the Trust.

2.43 “Share Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 12 hereof.

2.44 “Share Purchase Award” means an Award, granted in accordance with
Section 15, of the right to acquire Shares.

2.45 “Share Purchase Award Price” means the number of Shares in a Grantee’s
Share Purchase Award multiplied by the Share price.

2.46 “Subsidiary” means any “subsidiary corporation” of the Trust within the
meaning of Code Section 424(f).

 



--------------------------------------------------------------------------------

2.47 “Termination Date” means the date upon which an Option shall terminate or
expire, as set forth in Section 10.2 hereof.

2.48 “Trust” means Federal Realty Investment Trust.

2.49 “Trust Voting Securities” means the combined voting power of all
outstanding voting securities of the Trust entitled to vote generally in the
election of the Trustees.

2.50 “Trustee” means any member of the Board of Trustees.

2.52 “Unrestricted Share Award” means an Award granted pursuant to Section 16
hereof.

 

3. ADMINISTRATION OF THE PLAN

 

  3.1. Administrator.

The Committee will act as the Administrator of the Plan. The Board also may act
under the Plan as though it were the Committee. In addition, the Board, in its
discretion, may delegate to a special committee of the Board (which may consist
of a single member who may or may not be an Outside Trustee) all or part of the
Administrator’s authority and duties. The Board may revoke or amend the terms of
a delegation at any time but such action shall not invalidate any prior actions
of the delegate or delegates that were consistent with the terms of the Plan.

The Administrator is responsible for the general operation and administration of
the Plan and for carrying out its provisions and has full discretion in
interpreting and administering the provisions of the Plan. Subject to the
express provisions of the Plan, the Administrator may exercise such powers and
authority of the Board as the Administrator may find necessary or appropriate to
carry out its functions. The Administrator may delegate its functions (other
than those relating to granting of Awards, which may be delegated only to an
executive officer of the Trust who also is a member of the Board), to officers
or employees of the Trust.

The Administrator’s powers include, but are not limited to, the power to correct
any defect or supply appropriate text for any omission or reconcile any
inconsistency in the Plan; to establish, amend and revoke rules and regulations
for its administration; and to construe and interpret the Plan and any Award or
other instrument hereunder. The Administrator may act through meetings of a
majority of its members or by unanimous consent.

 

  3.2. Terms of Awards.

Subject to the other terms and conditions of the Plan, the Administrator shall
have full and final authority:

(i) to designate Grantees,

(ii) to determine the type or types of Awards to be made to a Grantee,

(iii) to determine the number of Shares to be subject to an Award,

(iv) to establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Share Options),

(v) to prescribe the form of each Award Agreement evidencing an Award,

(vi) to amend, modify, or supplement the terms of any outstanding Award, except
to the extent that any such action would result in the imposition on a Grantee
of an additional tax under Code Section 409A or cause a



--------------------------------------------------------------------------------

Performance or Annual Incentive Award that is intended to qualify as
“performance-based compensation” for purposes of Code Section 162(m) to cease to
so qualify, and

(vii) in order to effectuate the purposes of the Plan but without amending the
Plan, to modify Awards to eligible individuals who are foreign nationals or are
individuals who are employed outside the United States to recognize differences
in local law, tax policy, or custom.

As a condition to any subsequent Award, the Administrator shall have the right,
at its discretion, to require Grantees to return to the Trust any Awards
previously made under the Plan. Subject to the terms and conditions of the Plan,
any such new Award shall be upon such terms and conditions as are specified by
the Administrator at the time the new Award is made. The Administrator shall
have the right, in its discretion, to make Awards in substitution or exchange
for any other award under another plan of the Trust, any Affiliate, or any
business entity to be acquired by the Trust or an Affiliate. The Trust may
retain the right in an Award Agreement to cause a forfeiture of the gain
realized by a Grantee on account of actions taken by the Grantee in violation or
breach of or in conflict with any non-competition agreement, any agreement
prohibiting solicitation of employees or clients of the Trust or any Affiliate
thereof or any confidentiality obligation with respect to the Trust or any
Affiliate thereof or otherwise in competition with the Trust or any Affiliate
thereof, to the extent specified in such Award Agreement applicable to the
Grantee. Furthermore, the Trust may annul an Award if the Grantee is an employee
of the Trust or an Affiliate thereof and is terminated for Cause. The grant of
any Award under the Plan shall be contingent on the Grantee executing the
applicable Award Agreement within a reasonable time after the date of the grant
of the Award, as such time is determined by the Administrator, in its sole
discretion. In the event that the Grantee does not execute the applicable Award
Agreement within such reasonable time, the Administrator, in its sole
discretion, may revoke the grant of the applicable Award.

 

  3.3. No Liability.

No member of the Board or of the Committee or of any special committee of the
Board to which authority or duties are delegated pursuant to Section 3.1, nor
the Administrator, shall be liable for any action or determination made in good
faith with respect to the Plan or any Award or Award Agreement.

 

4. SHARES SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 24 hereof, the number of Shares
available for issuance under the Plan shall be Three Million Two Hundred Fifty
Thousand (3,250,000). The same limit shall apply to Shares available for
issuance under the Plan pursuant to Incentive Share Options. Shares issued or to
be issued under the Plan shall be drawn from authorized but unissued shares. If
any Shares covered by an Award are not purchased or are forfeited, or if an
Award otherwise terminates without delivery of any Shares subject thereto, then
the number of Shares counted against the aggregate number of shares available
under the Plan with respect to such Award shall, to the extent of any such
forfeiture or termination, again be available for making Awards under the Plan.

 

5. EFFECTIVE DATE AND TERM OF THE PLAN

 

  5.1. Effective Date.

The original 2001 Long-Term Incentive Plan was effective as of February 14,
2001, and this Amended and Restated Plan shall be effective as of the Effective
Date, subject to approval by the Trust’s shareholders within one year of the
Effective Date. All Awards made under the 2001 Long-Term Incentive Plan between
February 14, 2001 and the Effective Date shall be fully effective as if the
shareholders of the Trust had approved the Plan on February 14, 2001. Upon
approval of the Plan by the shareholders of the Trust as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the shareholders of the Trust had approved the Plan on the
Effective Date. If the shareholders fail to approve the Plan within one year
after the Effective Date, any Awards made hereunder shall be null and void and
of no effect.



--------------------------------------------------------------------------------

  5.2. Term.

The Plan shall terminate automatically on February 14, 2011 and may be
terminated on any earlier date as provided in Section 23.

 

6. AWARD ELIGIBILITY

 

  6.1. Trust or Subsidiary Employees; Service Providers; Other Persons.

Subject to Section 7, Awards may be made under the Plan to: (i) any employee of,
or a Service Provider to, the Trust or of any Affiliate, including any such
employee or Service Provider who is an officer or Trustee of the Trust, or of
any Affiliate, as the Administrator shall determine and designate from time to
time, and (ii) any Outside Trustee.

 

  6.2. Successive Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

 

7. LIMITATIONS ON GRANTS

 

  7.1. Limitation on Shares Subject to Awards.

During any time when the Trust has a class of equity security registered under
Section 12 of the Exchange Act, (i) no Grantee (other than the Chief Executive
Officer of the Trust) may be granted Awards (other than Dividend Equivalent
Rights) in the aggregate in respect of more than 250,000 Shares per calendar
year, (ii) the Chief Executive Officer of the Trust may not be granted Awards
(other than Dividend Equivalent Rights) in the aggregate in respect of more than
500,000 Shares per calendar year, (iii) no Grantee (other than the Chief
Executive Officer of the Trust) may be granted Dividend Equivalent Rights with
respect to more than 250,000 Shares per calendar year, and (iv) the Chief
Executive Officer of the Trust may not be granted Dividend Equivalent Rights
with respect to more than 500,000 Shares per calendar year. The preceding
limitations in this Section 7.1 are subject to adjustment as provided in
Section 24 hereof.

 

  7.2. Limitations on Incentive Share Options.

An Option shall constitute an Incentive Share Option only (i) if the Grantee of
such Option is an employee of the Trust or any Subsidiary of the Trust; (ii) to
the extent specifically designated as such in the applicable Award Agreement;
and (iii) to the extent that the aggregate Fair Market Value (determined at the
time the Option is granted) of the Shares with respect to which all Incentive
Share Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000, or such other maximum amount as
may be specified under Code Section 422(d). This limitation shall be applied by
taking Options into account in the order in which they were granted.

 

8. AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, to be executed by the Trust and by the Grantee, in such form or forms
as the Administrator shall from time to time determine. Award Agreements granted
from time to time or at the same time need not contain similar provisions but
shall be consistent with the terms of the Plan. Each Award Agreement shall
provide that the Award is subject to the terms of the Plan and shall set forth
all of the material terms of the Award not otherwise specified in the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Share Options or Incentive Share
Options, and in the absence of such specification such Options shall be deemed
Non-qualified Share Options.



--------------------------------------------------------------------------------

9. OPTION PRICE

The Option Price of each Option shall be fixed by the Administrator and stated
in the Award Agreement evidencing such Option. The Option Price shall be at
least the aggregate Fair Market Value on the Grant Date of the Shares subject to
the Option; provided, however, that in the event that a Grantee would otherwise
be ineligible to receive an Incentive Share Option by reason of the provisions
of Code Sections 422(b)(6) and 424(d) (relating to ownership of more than ten
percent of the Trust’s outstanding Shares), the Option Price of an Option
granted to such Grantee that is intended to be an Incentive Share Option shall
be not less than the greater of the par value of a Share or 110 percent of the
Fair Market Value of a Share on the Grant Date; and provided, furthermore, that
in the case of a Non-qualified Share Option, Fair Market Value shall be
determined as provided in Code Section 409A and the regulations and other
guidance thereunder (including Internal Revenue Service (“IRS”) Notice 2006-4
and any successors thereto). In no case shall the Option Price of any Option be
less than the par value of a Share.

 

10. VESTING, TERM AND EXERCISE OF OPTIONS

 

  10.1. Vesting.

Subject to Sections 10.2 and 24.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Administrator and stated in the Award Agreement. For purposes
of this Section 10.1, fractional numbers of Shares subject to an Option shall be
rounded down to the next nearest whole number. The Administrator may provide,
for example, in the Award Agreement for (i) accelerated exercisability of the
Option in the event the Grantee’s Service terminates on account of death,
Disability or another event, (ii) expiration of the Option prior to its term in
the event of the termination of the Grantee’s Service, (iii) immediate
forfeiture of the Option in the event the Grantee’s Service is terminated for
Cause or (iv) unvested Options to be exercised subject to the Trust’s right of
repurchase with respect to unvested Shares.

 

  10.2. Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
Shares thereunder shall cease, upon the expiration of ten years from the date
such Option is granted, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Administrator and
stated in the Award Agreement relating to such Option (the “Termination Date”);
provided, however, that in the event that the Grantee would otherwise be
ineligible to receive an Incentive Share Option by reason of the provisions of
Code Sections 422(b)(6) and 424(d) (relating to ownership of more than ten
percent of the outstanding Shares), an Option granted to such Grantee that is
intended to be an Incentive Share Option shall not be exercisable after the
expiration of five years from its Grant Date.

 

  10.3. Acceleration.

Any limitation on the exercise of an Option contained in any Award Agreement may
be rescinded, modified or waived by the Administrator, in its sole discretion,
at any time and from time to time after the Grant Date of such Option, so as to
accelerate the time at which the Option may be exercised. Notwithstanding any
other provision of the Plan, no Option shall be exercisable in whole or in part
prior to the date the Plan is approved by the shareholders of the Trust as
provided in Section 5.1 hereof.

 

  10.4. Termination of Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Administrator,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

 

  10.5. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
shareholders of the Trust as provided herein, or after ten years following the
Grant Date (or five years following the Grant Date in the case of an Incentive
Share Option granted to a Grantee



--------------------------------------------------------------------------------

who would otherwise be ineligible to receive an Incentive Share Option by reason
of the provisions of Code Sections 422(b)(6) and 424(d)), or after the
occurrence of an event referred to in Section 24 hereof which results in
termination of the Option.

 

  10.6. Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Trust of written notice of exercise on any Business Day, at the Trust’s
principal executive office, addressed to the attention of the Secretary of the
Trust or the Chief Financial Officer of the Trust. Such notice shall specify the
number of Shares with respect to which the Option is being exercised and shall
be accompanied by payment in full of the Option Price, in accordance with
Section 10.7, of the Shares for which the Option is being exercised. The minimum
number of Shares with respect to which an Option may be exercised, in whole or
in part, at any time shall be the lesser of (i) 100 Shares or such lesser number
set forth in the applicable Award Agreement and (ii) the maximum number of
Shares available for purchase under the Option at the time of exercise.

 

  10.7. Form of Payment.

Payment of the Option Price for the Shares purchased pursuant to the exercise of
an Option shall be made (i) in cash or in cash equivalents acceptable to the
Trust; (ii) through the tender (through attestation or otherwise) to the Trust
of Shares, which Shares, if acquired from the Trust, shall have been held for at
least six months and which shall be valued, for purposes of determining the
extent to which the Option Price has been paid thereby, at their Fair Market
Value on the date of exercise; or (iii) by a combination of the methods
described in (i), and (ii). Notwithstanding the foregoing, unless the
Administrator provides otherwise in the Award Agreement, payment in full of the
Option Price need not accompany the written notice of exercise provided that the
notice of exercise directs that the certificate or certificates for the Shares
for which the Option is exercised be delivered to a licensed broker acceptable
to the Trust as the agent for the individual exercising the Option and, at the
time such certificate or certificates are delivered, the broker tenders to the
Trust cash (or cash equivalents acceptable to the Trust) equal to the Option
Price for the Shares purchased pursuant to the exercise of the Option plus the
amount (if any) of federal and/or other taxes which the Trust may in its
judgment be required to withhold with respect to the exercise of the Option. An
attempt to exercise any Option granted hereunder other than as set forth above
shall be invalid and of no force and effect.

 

  10.8. Rights of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a shareholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him.
Except as provided in Section 24 hereof, no adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date of such issuance.

 

  10.9. Delivery of Share Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a share
certificate or certificates evidencing his or her ownership of the Shares
subject to the Option.

 

11. TRANSFERABILITY OF OPTIONS

 

  11.1. Transferability of Options.

Except as provided in Section 11.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 11.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.



--------------------------------------------------------------------------------

  11.2. Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Share Option to any
Family Member. For the purpose of this Section 11.2, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 11.2, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 11.2 or
by will or the laws of descent and distribution. The events of termination of
Service of Section 10.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods, specified in Section 10.4.

 

12. SHARE APPRECIATION RIGHTS

The Administrator is authorized to grant SARs to Grantees on the following terms
and conditions:

 

  12.1. Right to Payment.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one Share on the
date of exercise over (B) the grant price of the SAR as determined by the
Administrator. The grant price of an SAR shall not be less than the Fair Market
Value of a Share on the date of grant (determined as provided in Code
Section 409A and the regulations and other guidance thereunder, including IRS
Notice 2006-4 and any successors thereto).

 

  12.2. Other Terms.

The Administrator shall determine at the date of grant or thereafter, the time
or times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which SARs shall cease to be
or become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Shares will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.
SARs may be either freestanding or in tandem with other Awards.

 

13. RESTRICTED SHARES

 

  13.1. Grant of Restricted Shares or Restricted Share Units.

The Administrator may from time to time grant Restricted Shares or Restricted
Share Units to persons eligible to receive Awards under Section 6 hereof,
subject to such restrictions, conditions and other terms as the Administrator
may determine. To the extent that the Administrator determines that the vesting
of a Restricted Share Award shall be subject to the satisfaction of performance
criteria, the Award may be designated by the Administrator as a Performance
Award in accordance with Section 20.3.

 

  13.2. Restrictions.

At the time a grant of Restricted Shares or Restricted Share Units is made, the
Administrator shall establish a period of time (the “Restricted Period”)
applicable to such Restricted Shares or Restricted Share Units. Each Award of
Restricted Shares or Restricted Share Units may be subject to a different
Restricted Period. The Administrator may, in its sole discretion, at the time a
grant of Restricted Shares or Restricted Share Units is made, prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the satisfaction of corporate or individual performance
objectives, which may be applicable to all or any portion of the Restricted
Shares or



--------------------------------------------------------------------------------

Restricted Share Units in accordance with Section 20.3.1 and 20.3.2. Neither
Restricted Shares nor Restricted Share Units may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period or
prior to the satisfaction of any other restrictions prescribed by the
Administrator with respect to such Restricted Shares or Restricted Share Units.

 

  13.3. Restricted Share Certificates.

The Trust shall issue, in the name of each Grantee to whom Restricted Shares
have been granted, share certificates representing the total number of
Restricted Shares granted to the Grantee, as soon as reasonably practicable
after the Grant Date. The Administrator may provide in an Award Agreement that
either (i) the Secretary of the Trust or the Chief Financial Officer of the
Trust shall hold such certificates for the Grantee’s benefit until such time as
the Restricted Shares are forfeited to the Trust or the restrictions lapse, or
(ii) such certificates shall be delivered to the Grantee, provided, however,
that such certificates shall bear a legend or legends that complies with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Award Agreement.

 

  13.4. Rights of Holders of Restricted Shares.

Unless the Administrator otherwise provides in an Award Agreement, holders of
Restricted Shares shall have the right to vote such Shares and the right to
receive any dividends declared or paid with respect to such Shares. The
Administrator may provide that any dividends paid on Restricted Shares must be
reinvested in Shares, which may or may not be subject to the same vesting
conditions and restrictions applicable to such Restricted Shares. All
distributions, if any, received by a Grantee with respect to Restricted Shares
as a result of any share split, share dividend, combination of shares, or other
similar transaction shall be subject to the restrictions applicable to the
original Grant.

 

  13.5. Rights of Holders of Restricted Share Units.

Unless the Administrator otherwise provides in an Award Agreement, holders of
Restricted Share Units shall have no rights as shareholders of the Trust. The
Administrator may provide in an Award Agreement evidencing a grant of Restricted
Share Units that the holder of such Restricted Share Units shall be entitled to
receive, upon the Trust’s payment of a cash dividend on its outstanding Shares,
a cash payment for each Restricted Share Unit held equal to the per-share
dividend paid on the Shares. Such Award Agreement may also provide that such
cash payment will be deemed reinvested in additional Restricted Share Units at a
price per unit equal to the Fair Market Value of a Share on the date that such
dividend is paid.

 

  13.6. Termination of Service.

Unless the Administrator otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Shares or Restricted Share Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of Restricted Shares or Restricted Share Units, the Grantee shall
have no further rights with respect to such Award, including but not limited to
any right to vote Restricted Shares or any right to receive dividends with
respect to Restricted Shares or Restricted Share Units.

 

  13.7. Delivery of Shares and Payment Therefor.

Upon the expiration or termination of the Restricted Period and the satisfaction
of any other conditions prescribed by the Administrator the restrictions
applicable to Restricted Shares or Restricted Share Units shall lapse, and a
share certificate for such Shares shall be delivered, free of all such
restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the case
may be.



--------------------------------------------------------------------------------

14. DEFERRED SHARE AWARDS

 

  14.1. Nature of Deferred Share Awards.

A Deferred Share Award is an Award of phantom share units to a Grantee, subject
to such terms, restrictions and conditions (including deferral periods) as the
Administrator may determine at the time of grant. Conditions may be based on
continuing Service and/or achievement of pre-established performance goals and
objectives. The terms and conditions of each such agreement shall be determined
by the Administrator at the time of grant, and such terms and conditions may
differ among individual Awards and Grantees. At the end of the deferral period,
the Deferred Share Award, to the extent vested, shall be paid to the Grantee in
the form of Shares in a manner consistent with the requirements of Code
Section 409A

 

  14.2. Election to Receive Deferred Share Awards in Lieu of Compensation.

The Administrator may, in its sole discretion, and subject to the requirements
of Code Section 409A, permit a Grantee to elect to receive a portion of the cash
compensation or Restricted Share Award otherwise due to such Grantee in the form
of a Deferred Share Award. Any such election shall be made in writing and shall
be delivered to the Trust no later than the date specified by the Administrator
and in accordance with rules and procedures established by the Administrator no
later than the date specified by the Administrator, which date shall in no event
be later than (i) December 31st of the calendar year prior to the calendar year
in which the Service giving rise to the cash compensation is performed or
(ii) 30 days after the Grant Date of the Restricted Share Award, provided that
the election is made at least 12 months prior to the earliest date that
Restricted Period applicable to the Restricted Share Award could expire. The
Administrator shall have the sole right to determine whether and under what
circumstances to permit such elections and to impose such limitations and other
terms and conditions thereon, consistent with the requirements of Code
Section 409A, as the Administrator deems appropriate.

 

  14.3. Rights as a Shareholder.

During the deferral period, a Grantee shall have no rights as a Shareholder;
provided, however, that the Grantee may be credited with Dividend Equivalent
Rights with respect to the phantom share units underlying his Deferred Share
Award, subject to such terms and conditions as the Administrator may determine.

 

  14.4. Restrictions on Transfer.

A Deferred Share Award may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of during the deferral period.

 

  14.5. Termination.

Except as may otherwise be provided by the Administrator either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s right
in all Deferred Share Awards that have not vested shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 

15. SHARE PURCHASE AWARD

 

  15.1. Grant of Share Purchase Award.

The Administrator, in its sole discretion, may grant Share Purchase Awards to
Grantees either alone or in addition to other Awards granted under the Plan. A
Share Purchase Award shall consist of the right to purchase Shares of the Trust
and to pay for such Shares in cash. A Grantee shall have until 5:00 P.M. on the
twentieth (20th) Business Day following his offer date to accept a Share
Purchase Award and sign an Award Agreement relating to the Share Purchase Award.



--------------------------------------------------------------------------------

16. UNRESTRICTED SHARE AWARDS

The Administrator may, in its sole discretion, grant (or sell at par value or
such other higher purchase price determined by the Administrator) an
Unrestricted Share Award to any Grantee pursuant to which such Grantee may
receive Shares free of any restrictions (“Unrestricted Shares”) under the Plan.
Unrestricted Share Awards may be granted or sold as described in the preceding
sentence in respect of past services or other valid consideration, or in lieu of
any cash compensation due to such Grantee.

 

17. PERFORMANCE SHARE AWARDS

 

  17.1. Nature of Performance Share Awards.

A Performance Share Award is an Award entitling the recipient to acquire Shares
upon the attainment of specified performance goals. The Administrator may make
Performance Share Awards independent of or in connection with the granting of
any other Award under the Plan. The Administrator in its sole discretion shall
determine whether and to whom Performance Share Awards shall be made, the
performance goals applicable under each such Award, the periods during which
performance is to be measured, and all other limitations and conditions
applicable to the Shares awarded under the Performance Share Award; provided,
however, that the Administrator may rely on the performance goals and other
standards applicable to other performance unit plans of the Trust in setting the
standards for Performance Share Awards under the Plan. At any time prior to the
Grantee’s termination of Service, the Administrator may in its sole discretion
accelerate, waive or amend any or all of the goals, restrictions or conditions
imposed under any Performance Share Award.

 

  17.2. Rights as a Shareholder.

At the sole discretion of the Administrator, Shares issued in connection with a
Performance Share Award shall be deposited together with the stock powers with
an escrow agent (which may be the Trust) designated by the Administrator. Except
as restricted by the terms of the Award Agreement, upon delivery of the Shares
to the escrow agent, the Grantee shall have, in the sole discretion of the
Administrator, all of the rights of a shareholder with respect to such Shares,
including, without limitation, the right to vote the Shares and to receive all
dividends declared or paid with respect to the Shares. A Grantee shall be
entitled to receive a share certificate evidencing the acquisition of Shares
under a Performance Share Award only upon satisfaction of all conditions
specified in the written instrument evidencing the Performance Share Award, in a
performance plan adopted by the Board or as otherwise provided by the
Administrator.

 

  17.3. Termination of Service.

Except as may otherwise be provided by the Administrator either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Performance Share Awards shall automatically terminate upon the Grantee’s
termination of Service for any reason.

 

18. DIVIDEND EQUIVALENT RIGHTS

 

  18.1. Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such Shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified at the time of grant. Dividend Equivalent
Rights credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional Shares, which may
thereafter accrue additional equivalents. Any such reinvestment shall be at Fair
Market Value on the date of reinvestment. The Award Agreement shall also specify
the date or dates on which Dividend Equivalent Rights shall be settled, whether
Dividend Equivalent Rights may be settled in cash or Shares or a combination
thereof, in a single installment or installments, all determined in the sole
discretion of the Administrator. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other award.



--------------------------------------------------------------------------------

  18.2. Interest Equivalents.

Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide in the Award Agreement for interest equivalents to be
credited with respect to such cash payment. Interest equivalents may be
compounded and shall be paid upon such terms and conditions as may be specified
by the grant.

 

  18.3. Termination of Service.

Except as may otherwise be provided by the Administrator either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights or interest equivalents shall automatically
terminate upon the Grantee’s termination of Service for any reason.

 

19. OUTSIDE TRUSTEE AWARDS

The Administrator shall determine from time to time appropriate Awards for the
Trust’s Outside Trustees.

 

20. CERTAIN PROVISIONS APPLICABLE TO AWARDS

 

  20.1. Stand-Alone, Additional, Tandem, and Substitute Awards.

Awards granted under the Plan may, in the discretion of the Administrator, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Trust, any Affiliate, or any business entity to be acquired by the Trust or an
Affiliate, or any other right of a Grantee to receive payment from the Trust or
any Affiliate; provided, however, that an Option or SAR may be granted in
exchange for or in substitution of another stock option or stock appreciation
right only if such substitution or exchange will not be treated as the grant of
a new stock option of stock appreciation right for purposes of Code
Section 409A. Such additional, tandem, and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award, the Administrator shall require the surrender of such other Award
in consideration for the grant of the new Award. In addition, subject to the all
of the applicable requirements of Code Section 409A, Awards may be granted in
lieu of cash compensation, including in lieu of cash amounts payable under other
plans of the Trust or any Affiliate, in which the value of Shares subject to the
Award is equivalent in value to the cash compensation (for example, Deferred
Share Awards or Restricted Shares), or in which the purchase price of an Award
in the nature of a right that may be exercised is equal to the Fair Market Value
of the underlying Shares minus the value of the cash compensation surrendered
(for example, a Share Purchase Award granted with the purchase price
“discounted” by the amount of the cash compensation surrendered); provided,
however, that in no event may the Option Price of an Option or the grant price
of an SAR be less than the Fair Market Value of a Share on the Grant Date
determined as provided in Sections 9 and 12.1, respectively.

 

  20.2. Form and Timing of Payment Under Awards; Deferrals.

Subject to all of the applicable requirements of Code Section 409A, the terms of
the Plan and any applicable Award Agreement, payments to be made by the Trust or
an Affiliate upon the exercise of an Option or other Award or settlement of an
Award may be made in such forms as the Administrator shall determine, including,
without limitation, cash, Shares, other Awards or other property, and may be
made in a single payment or transfer, in installments, or on a deferred basis.
The settlement of any Award may be accelerated, and cash paid in lieu of Shares
in connection with such settlement, in the discretion of the Administrator or
upon occurrence of one or more specified events. Installment or deferred
payments may be required by the Administrator or permitted at the election of
the Grantee on terms and conditions established by the Administrator consistent
with the requirements of Code Section 409A. Payments may include, without
limitation, provisions for the payment or crediting of a reasonable interest
rate on installment or deferred payments or the grant or crediting of Dividend
Equivalent Rights or other amounts in respect of installment or deferred
payments denominated in Shares.



--------------------------------------------------------------------------------

  20.3. Performance and Annual Incentive Awards.

 

  20.3.1. Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Administrator. The Administrator may use such business
criteria and other measures of performance as it may deem appropriate in
establishing any performance conditions, and may exercise its discretion to
reduce the amounts payable under any Award subject to performance conditions,
except as limited under Sections 20.3.2 hereof in the case of a Performance
Award or Annual Incentive Award intended to qualify under Code Section 162(m).
If and to the extent required under Code Section 162(m), any power or authority
relating to a Performance Award or Annual Incentive Award intended to qualify
under Code Section 162(m), shall be exercised by the Administrator.

 

  20.3.2. Performance or Annual Incentive Awards Granted to Designated Covered
Employees.

If and to the extent that the Administrator determines that a Performance or
Annual Incentive Award to be granted to a Grantee who is designated by the
Administrator as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance or Annual Incentive Award shall
be contingent upon achievement of preestablished performance goals and other
terms set forth in this Section 20.3.2.

(i) Performance Goals Generally. The performance goals for such Performance or
Annual Incentive Awards shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria,
as specified by the Administrator consistent with this Section 20.3.2.
Performance goals shall be objective and shall otherwise meet the requirements
of Code Section 162(m) and regulations thereunder including the requirement that
the level or levels of performance targeted by the Administrator result in the
achievement of performance goals being “substantially uncertain.” The
Administrator may determine that such Performance or Annual Incentive Awards
shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance or
Annual Incentive Awards. Performance goals may differ for Performance or Annual
Incentive Awards granted to any one Grantee or to different Grantees.

(ii) Business Criteria. One or more of the following business criteria for the
Trust, on a consolidated basis, and/or specified subsidiaries or business units,
geographic regions, or properties of the Trust (except with respect to the total
shareholder return and earnings per share criteria), shall be used exclusively
by the Administrator in establishing performance goals for such Performance or
Annual Incentive Awards: (1) total shareholder return; (2) such total
shareholder return as compared to total return (on a comparable basis) of a
publicly available index such as, but not limited to, the Standard & Poor’s 500
Stock Index or a REIT Index; (3) net earnings; (4) pretax profits; (5) earnings
before interest expense, taxes, depreciation and amortization; (6) pretax
operating earnings after interest expense and before bonuses, service fees, and
extraordinary or special items; (7) operating margin; (8) earnings per share;
(9) return on equity; (10) return on capital; (11) return on investment;
(12) operating earnings; (13) working capital; (14) ratio of debt to
shareholders’ equity; (15) revenue; (16) funds from operations; (17) funds from
operations per Share; (18) Share price; (19) dividends; (20) market share or
market penetration; (21) attainment of acquisition, disposition, financing,
refinancing, or capitalization goals; (22) value creation in the form of an
increase in the net asset value of a real estate development or redevelopment
project; and (23) attainment of leasing goals.

(iii) Performance Period; Timing For Establishing Performance Goals. Achievement
of performance goals in respect of Performance Awards shall be measured over a
performance period of up to fifteen years and achievement of performance goals
in respect of Annual Incentive Awards shall be measured over a performance
period of up to one year, as specified by the Administrator. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance or Annual Incentive Awards, or
at such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).



--------------------------------------------------------------------------------

(iv) Performance or Annual Incentive Award Pool. The Administrator may establish
a Performance or Annual Incentive Award pool, which shall be an unfunded pool,
for purposes of measuring Trust performance in connection with Performance or
Annual Incentive Awards.

(v) Settlement of Performance or Annual Incentive Awards; Other Terms.
Settlement of such Performance or Annual Incentive Awards shall be in cash,
Shares, other Awards or other property, in the discretion of the Administrator.
The Administrator may, in its discretion, reduce the amount of a settlement
otherwise to be made in connection with such Performance or Annual Incentive
Awards. The Administrator shall specify the circumstances in which such
Performance or Annual Incentive Awards shall be paid or forfeited in the event
of termination of Service by the Grantee prior to the end of a performance
period or settlement of Performance Awards. Notwithstanding the forgoing, no
settlement of a Performance or Annual Incentive Award in respect of a Grantee
who is a Covered Employee may be made unless and until the Administrator
certifies in writing that the applicable performance goals and other material
terms of the Award have been satisfied.

 

  20.3.3. Written Determinations.

All determinations by the Administrator as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). To the extent required to comply with Code
Section 162(m), the Administrator may delegate any responsibility relating to
such Performance Awards or Annual Incentive Awards.

 

  20.3.4. Status of Section 20.3.2 Awards Under Code Section 162(m).

It is the intent of the Trust that Performance Awards and Annual Incentive
Awards under Section 20.3.2 hereof granted to persons who are designated by the
Administrator as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Administrator, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 20.3.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding, the
term Covered Employee as used herein shall mean only a person designated by the
Administrator, at the time of grant of Performance Awards or an Annual Incentive
Award, as likely to be a Covered Employee with respect to the fiscal years in
which deductions are allowed for the Awards. If any provision of the Plan or any
agreement relating to such Performance Awards or Annual Incentive Awards does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

 

21. PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Trust or any Affiliate, except (i) an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph or (ii) an employment or other agreement between
the Trust and the Grantee that specifically provides for the payment of taxes
due under Code Section 4999 (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Code Section 280G(c), any Option, Restricted Shares
or Restricted Share Unit held by that Grantee and any right to receive any
payment or other benefit under this Plan shall not become exercisable or vested
(i) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under this Plan, all Other Agreements, and all Benefit Arrangements,



--------------------------------------------------------------------------------

would cause any payment or benefit to the Grantee under this Plan to be
considered a “parachute payment” within the meaning of Code Section 280G(b)(2)
as then in effect (a “Parachute Payment”) and (ii) if, as a result of receiving
a Parachute Payment, the aggregate after-tax amounts received by the Grantee
from the Trust under this Plan, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by the Grantee without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Grantee under any Other
Agreement or any Benefit Arrangement would cause the Grantee to be considered to
have received a Parachute Payment under this Plan that would have the effect of
decreasing the after-tax amount received by the Grantee as described in clause
(ii) of the preceding sentence, then the Grantee shall have the right, in the
Grantee’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Grantee under this Plan be deemed to be a Parachute Payment.

 

22. REQUIREMENTS OF LAW

 

  22.1. General.

The Trust shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the Grantee,
any other individual exercising an Option, or the Trust of any provision of any
law or regulation of any governmental authority, including without limitation
any Federal or state securities laws or regulations. If at any time the Trust
shall determine, in its discretion, that the listing, registration or
qualification of any Shares subject to an Award upon any securities exchange or
under any governmental regulatory body is necessary or desirable as a condition
of, or in connection with, the issuance or purchase of Shares hereunder, no
Shares may be issued or sold to the Grantee or any other individual exercising
an Option pursuant to such Award unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Trust, and any delay caused thereby shall
in no way affect the date of termination of the Award. Specifically, in
connection with the Securities Act, upon the exercise of any Option or the
delivery of any Shares underlying an Award, unless a registration statement
under such Act is in effect with respect to the Shares covered by such Award,
the Trust shall not be required to sell or issue such Shares unless the
Administrator has received evidence satisfactory to it that the Grantee or any
other individual exercising an Option may acquire such Shares pursuant to an
exemption from registration under the Securities Act. Any determination in this
connection by the Administrator shall be final, binding, and conclusive. The
Trust may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act. The Trust shall not be obligated
to take any affirmative action in order to cause the exercise of an Option or
the issuance of Shares pursuant to the Plan to comply with any law or regulation
of any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the Shares covered by
such Option are registered or are exempt from registration, the exercise of such
Option (under circumstances in which the laws of such jurisdiction apply) shall
be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

 

  22.2. Rule 16b-3.

During any time when the Trust has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Trust that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Administrator does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Administrator, and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Administrator may exercise its discretion to modify this Plan in
any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.



--------------------------------------------------------------------------------

  22.3. Section 409A.

It is the intent of the Trust that all Awards that constitute “deferred
compensation” within the meaning of Code Section 409A will satisfy the
requirements of that section, and that all Awards that can qualify for an
exemption from the definition of “deferred compensation” under that section,
including but not limited to Options, Share Appreciation Rights and Restricted
Shares, will do so. Accordingly, the terms of the Plan shall be interpreted in a
manner consistent with Code Section 409A and regulations thereunder.

 

  22.4. Limitation Following a Hardship Distribution.

To the extent required to comply with Treasury Regulation
Section 1.401(k)-1(d)(2)(iv)(B)(4), or any amendment or successor thereto, a
Grantee’s “elective and employee contributions” (within the meaning of such
Treasury Regulation) under the Plan shall be suspended for a period of six
months following such Grantee’s receipt of a hardship distribution made in
reliance on such Treasury Regulation from any plan containing a cash or deferred
arrangement under Code Section 401(k) maintained by the Trust or a related party
within the provisions of subsections (b), (c), (m) or (o) of Code Section 414.

 

23. AMENDMENT AND TERMINATION OF THE PLAN

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Shares as to which Awards have not been made; provided,
however, that the Board shall not, without approval of the Trust’s shareholders,
amend the Plan such that it does not comply with (or in a manner that does not
comply with) the rules of any stock exchange or national quotation system on
which securities of the Trust are listed for trading or quotation, applicable
federal securities laws, or the Code (including requirements necessary to
qualify Options as Incentive Share Options or qualify Awards as
performance-based compensation under Code Section 162(m)). Except as permitted
under this Section 23 or Section 24 hereof, no amendment, suspension, or
termination of the Plan shall, without the consent of the Grantee, alter or
impair rights or obligations under any Award theretofore awarded under the Plan.
Furthermore, except as permitted under Section 24 hereof, no adjustment to
decrease the Option Price of an outstanding Option, whether by amending the
Option Price or by canceling the outstanding Option and reissuing a replacement
or substitute Option having a lower Option Price or any other Award, may be made
without approval of the Trust’s shareholders.

 

24. EFFECT OF CHANGES IN CAPITALIZATION

 

  24.1. Changes in Shares.

If the number of outstanding Shares is increased or decreased or the Shares are
changed into or exchanged for a different number or kind of shares or other
securities of the Trust on account of any recapitalization, reclassification,
share split, reverse split, combination of shares, exchange of shares, share
dividend or other distribution payable in capital shares, or other increase or
decrease in such shares effected without receipt of consideration by the Trust
occurring after the Effective Date, the number and kinds of shares for which
grants of Options and other Awards may be made under the Plan shall be adjusted
proportionately and accordingly by the Trust. In addition, the number and kind
of shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options shall
not change the aggregate Option Price payable with respect to shares that are
subject to the unexercised portion of an Option outstanding but shall include a
corresponding proportionate adjustment in the Option Price per share. The
conversion of any convertible securities of the Trust shall not be treated as an
increase in shares effected without receipt of consideration.

 

  24.2. Reorganization in Which the Trust Is the Surviving Entity and in Which
No Change in Control Occurs.

Subject to Section 24.3 hereof, if the Trust shall be the surviving entity in
any reorganization, merger, or consolidation of the Trust with one or more other
entities in which no Change in Control occurs, any Option theretofore granted
pursuant to the Plan shall pertain to and apply to the securities to which a
holder of the number



--------------------------------------------------------------------------------

of Shares subject to such Option would have been entitled immediately following
such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price per Share so that the aggregate
Option Price thereafter shall be the same as the aggregate Option Price of the
Shares remaining subject to the Option immediately prior to such reorganization,
merger, or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.

 

  24.3. Reorganization, Sale of Assets or Sale of Shares Which Involves a Change
in Control.

(a) Subject to Section 24.3(b), upon any transaction that results in a Change in
Control, (i) all outstanding Shares subject to Awards shall be deemed to have
vested, and all restrictions and conditions applicable to such Shares subject to
Awards shall be deemed to have lapsed, immediately prior to the occurrence of
such event, and (ii) all Options outstanding hereunder shall become immediately
exercisable for a period of fifteen days immediately prior to the scheduled
consummation of the event. Any exercise of an Option during such fifteen-day
period shall be conditioned upon the consummation of the event and shall be
effective only immediately before the consummation of the event. Upon
consummation of any such event, the Plan and all outstanding but unexercised
Options shall terminate. The Administrator shall send written notice of an event
that will result in such a termination to all individuals who hold Options not
later than the time at which the Trust gives notice thereof to its shareholders.

(b) Section 24.3(a) shall not apply to the extent provision is made in writing
in connection with a transaction described in Section 24.3(a) for the assumption
of such Options and other Awards theretofore granted, or for the substitution
for such Options and other Awards of new options and other Awards covering the
stock of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kinds of shares or units and exercise prices,
in which event the Plan and Options theretofore granted shall continue in the
manner and under the terms so provided.

(c) Notwithstanding Section 24.3(b) and except as otherwise provided in the
Award Agreement or other agreement between the Grantee and the Trust, if a
Grantee experiences an Involuntary Termination within one year following the
consummation of a Change in Control, upon such Grantee’s Involuntary Termination
all outstanding Shares subject to Awards held by such Grantee shall be deemed to
have vested, and all restrictions and conditions applicable to such Shares
subject to Awards shall be deemed to have lapsed and (ii) all Options held by
such Grantee shall become immediately fully vested and exercisable to the extent
the Options remain outstanding.

 

  24.4. Adjustments.

Adjustments under this Section 24 related to Shares or securities of the Trust
shall be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. No fractional shares or other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

 

  24.5. No Limitations on Trust.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Trust to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

25. DISCLAIMER OF RIGHTS

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Trust or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Trust either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Trust. In
addition, notwithstanding anything contained in the Plan to the contrary, unless



--------------------------------------------------------------------------------

otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a Trustee, officer, consultant or employee
of the Trust or an Affiliate. The obligation of the Trust to pay any benefits
pursuant to this Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein. The Plan shall in no way be interpreted to require the Trust
to transfer any amounts to a third party Trustee or otherwise hold any amounts
in trust or escrow for payment to any Grantee or beneficiary under the terms of
the Plan. No Grantee shall have any of the rights of a shareholder with respect
to the Shares subject to an Option except to the extent the certificates for
such Shares shall have been issued upon the exercise of the Option.

 

26. NONEXCLUSIVITY OF THE PLAN

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Trust for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of Share options
otherwise than under the Plan.

 

27. WITHHOLDING TAXES

The Trust or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any Shares upon the exercise of an Option or pursuant to an Award.
At the time of such vesting, lapse, or exercise, the Grantee shall pay to the
Trust or the Affiliate, as the case may be, any amount that the Trust or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Trust or the Affiliate, which
may be withheld by the Trust or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Trust or the Affiliate to withhold Shares otherwise
issuable to the Grantee or (ii) by delivering to the Trust or the Affiliate
Shares already owned by the Grantee. The Shares so delivered or withheld shall
have an aggregate Fair Market Value equal to such withholding obligations. The
Fair Market Value of the Shares used to satisfy such withholding obligation
shall be determined by the Trust or the Affiliate as of the date that the amount
of tax to be withheld is to be determined. A Grantee who has made an election
pursuant to this Section 27 may satisfy his or her withholding obligation only
with Shares that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 

28. CAPTIONS

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 

29. OTHER PROVISIONS

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Administrator, in its
sole discretion.

 

30. NUMBER AND GENDER

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

31. SEVERABILITY

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.



--------------------------------------------------------------------------------

32. GOVERNING LAW

The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Maryland
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards awarded hereunder to the substantive laws of any other jurisdiction.